Name: Commission Regulation (EEC) No 2214/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 1, 22, 23 and 31 (order Nos 40.0010, 40.0220, 40.0230 and 40.0310), originating in Indonesia, to which the preferential tariff arrangements out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 203/5526. 7. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2214/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 1 , 22, 23 and 31 (order Nos 40.0010 , 40.0220, 40.0230 and 40.0310, originating in Indonesia, to which the preferential tariff arrangements out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 1 , 22, 23 and 31 (order Nos 40.0010, 40.0220, 40.0230 and 40.0310), originating in Indonesia, the relevant ceilings respectively amount to 2661 tonnes 649 and 308 tonnes and 674 000 pieces ; Whereas on 29 June 1991 imports of the products in question into the Community, originating in Indonesia, a country covered be preferential tariff arrangements, reached and were charged against this ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within t he limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level : HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0010 1 5204 1 1 00 Cotton yarn not put up for retail sale I (tonne) 5204 19 00 l 5205 \ 5206 ex 5604 90 00 40.0220 ! 22 (tonnes) 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 Yarn of staple or waste synthetic , fibres not put up for retail sale (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 370, 31 . 12. 1990, p. 126. No L 203/56 Official Journal of the European Communities 26. 7. 91 Order No Category(unit) CN code Description 40.0220 (cont'd) 22 (tonnes) 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0230 23 (tonnes) 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste artificial fibres, not put up for retail sale 40.0310 31 (1 000 pieces) 6212 10 00 Brassieres, woven, knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission